Sweeney, J.,
dissenting. I must dissent from the overly broad syllabus employed by the majority, because I fear that its eager embrace of the so-called good faith exception to the exclusionary rule has opened a veritable Pandora’s Box of potential abuse, at the expense of fundamental constitutional rights embodied in both the United States and Ohio Constitutions. In particular, the second paragraph of the syllabus of the majority’s opinion is most troubling. The plain import of this syllabus paragraph is that search warrants are merely a technical formality, and that the constitutional insufficiency of any particular search warrant may be overcome by a nebulous assertion that it was executed in good faith. Unfortunately, it seems that- in the interests of expediency, the Fourth Amendment to the United States Constitution and Section 14, Article I of the Ohio Constitution have been reduced by the majority into nothing more than a “form of words.”
The underlying tone of the majority’s thorough yet tortured analysis of the exclusionary rule seems to indicate that the constitutional provisions and the exclusionary rule are mutually exclusive doctrines. Such should not be the case given this court’s prior pronouncements in this regard.
As this court recently noted in State v. Burkholder (1984), 12 Ohio St. 3d 205, at 207:
“While we encourage the zealous enforcement of the law by our police officers, we must acknowledge that the potential for abuse is present, and that this potential for abuse must be deterred in order to maintain the constitutional guarantees that underlie the exclusionary rule. * * *” (Emphasis added.)
*268While deterrence of police misconduct is most certainly a central aim of the exclusionary rule, it is by no means the sole consideration supporting its continued viability. The fundamental rights prohibiting unreasonable searches and seizures contained in both the state and federal Constitutions require that a constitutional remedy be imposed in order to ensure that such rights will not be trampled in the interests of convenience. Such is the essence of the exclusionary rule.
In its haste to adopt the “good faith exception” to the exclusionary rule, the majority conspicuously ignores this court’s holding in Akron v. Williams (1963), 175 Ohio St. 186 [23 O.O.2d 466], where we stated at 189-190:
“* * * Even as an illegal search may not be made legal by the evidence found thereby, neither can it be said that where the officers are illegally on the premises as a result of an invalid warrant they can justify their illegal presence by a subsequent occurrence.
“Such a holding would be equivalent to giving the authorities a free license to enter one’s property without legal justification and then have such entry legalized by subsequent events. Such is not so in our present democracy. The courts must protect the fundamental rights of its citizens even though in doing so the guilty may at times escape punishment. This is the penalty which a free society must pay to protect its freedom. * * *”
In view of the majority’s holding in the case at bar, it seems that the Williams case has been summarily cast aside without even an acknowledgement. In any event, it is my belief that the majority has latched upon the “good faith exception” because it incorrectly perceives the exclusionary rule as an unwarranted albatross in the pursuit of effective law enforcement.
Since its inception, the exclusionary rule has been the subject of much discussion and scholarly legal debate too numerous to exposite here. However, I find persuasive the insightful analysis rendered by the late Justice Potter Stewart concerning the matter:
“Much of the criticism leveled at the exclusionary rule is misdirected; it is more properly directed at the fourth amendment itself. It is true that, as many observers have charged, the effect of the rule is to deprive the courts of extremely relevant, often direct evidence of the guilt of the defendant. But these same critics sometimes fail to acknowledge that, in many instances, the same extremely relevant evidence would not have been obtained had the police officer complied with the commands of the fourth amendment in the first place.” Stewart, The Road to Mapp v. Ohio and Beyond: The Origins, Development and Future of the Exclusionary Rule in Search-and-Seizure Cases (1983), 83 Colum. L. Rev. 1365, 1392. See, also, United States v. Leon (1984), 468 U.S. _, 82 L. Ed. 2d 677, 702-712 (Brennan, J., dissenting).
In reviewing the facts of the instant cause as applied to the majority opinion herein, I find several disturbing facets which must be pointed out, *269since I feel the majority has ignored the letter, as well as the spirit, of the Constitution and Rules of Criminal Procedure.
Section 14, Article I of the Ohio Constitution provides in full:
“The right of the people to be secure in their persons, houses, papers, and possessions, against unreasonable searches and seizures shall not be violated; and no warrant shall issue, but upon probable cause, supported by oath or affirmation, particularly describing the place to be searched and the person and things to be seized.”
Crim. R. 41(C) provides in relevant part:
“A warrant shall issue under this rule only on an affidavit or affidavits sworn to before a judge of a court of record and establishing the grounds for issuing the warrant. * * * Before ruling on a request for a warrant, the judge may require the affiant to appear personally, and may examine under oath the affiant and any witnesses he may produce. Such testimony shall be admissible at the hearing on a motion to suppress if taken down by a court reporter or recording equipment, transcribed and made part of the affidavit. * * *” (Emphasis added.)
In comparing the constitutional provision with the criminal rule, I believe that even a cursory analysis of the criminal rule reveals that it was intended to be a codification of the guarantees contained not only in the foregoing constitutional provision, but also the Fourth and Fourteenth Amendments to the United States Constitution.
Nevertheless, the majority opinion emasculates the legal efficacy of this criminal rule and renders it into a mere “form of words” which can be readily ignored, with impunity, at the whim of the officers and the “neutral and detached magistrate” who issues the warrant. Such a position is clearly contrary to the rule’s directives.
With respect to the majority’s dispensation of the written affidavit requirement, I find United States v. Vasser (C.A. 9, 1980), 648 F. 2d 507, certiorari denied (1981), 450 U.S. 928, to be inapposite to the cause before us.
Assuming arguendo that the relaxation of the parallel federal rule was necessary in Vasser given the alleged exigent circumstances involved therein, the instant cause presents a markedly different situation than was the case in Vasser. The cause sub judice did not involve the apparent urgency to dispense with the requirement of a written warrant as was the case in Nasser because, here, it was not clearly demonstrated that time was of the essence.
In my opinion, the failure of the officers to present a written affidavit, as is contemplated by Crim. R. 41, rendered the resultant warrant invalid since this criminal rule permits oral testimony only as a supplement to the written affidavit. See State v. Misch (1970), 23 Ohio Misc. 47 [52 O.O.2d 99],
Even if it were to be assumed that the “oral affidavit” was permissible under the Criminal Rules and was therefore not an error of constitutional *270magnitude, the absence of a valid oath or affirmation is indeed an error of constitutional dimensions. Thus, the majority’s reliance on Kettering v. Hollen (1980), 64 Ohio St. 2d 232 [18 O.O.3d 435], is severely misplaced, since that case did not involve an error of constitutional magnitude.
While the majority characterizes the absence of an oath as nothing more than “[a] slip of the tongue,” I am fearful that the majority’s relaxed standard in this context may be used to excuse more egregious violations of the oath or affirmation requirement in future cases. Arguably, the magistrate in the instant cause merely recited the incorrect tense of the verb “to give.” Nevertheless, I am reluctant to excuse this error given the nuances of the English language in general. It is common knowledge that one word such as “no” or “not,” or a misplaced comma, can completely change the meaning or effect of any particular phrase or sentence. In any event, simply because the search in issue produced valuable evidence against the accused, this court should not gloss-over the oath requirement by resort to the “good faith exception.” Until today, it has never been this court’s policy that the end justifies the means in search and seizure cases. See, e.g., Akron v. Williams, supra, at 190.
In conclusion, I believe that the Constitution of Ohio requires that we vigorously enforce the fundamental right prohibiting unreasonable searches and seizures as a check and balance on the coercive power of the government. Anything short of this may ultimately reduce this constitutional guarantee to an anachronistic cliche.
Therefore, I would reverse the decision of the court of appeals and reinstate the decision of the trial court in suppressing the evidence in issue.
Wise, J., concurs in the foregoing dissenting opinion.